UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


CARL R. CLAY JR. and                                       )
SUSAN CLAY                                                 )
                                                           )
                     Plaintiffs,                           )
                                                           )
                   v.                                      )   Civil Case No. 12-077 (RJL)
                                                           )
BLUE HACKLE NORTH                                          )
AMERICA, LLC, et al.,                                      )
                                                           )
                     Defendants.                           )


                                                ORDER

              For the reasons set forth in the Memorandum Opinion entered this date, it is this
         .,_...
'"'l,•        day ofNovember, 2012, hereby

              ORDERED that the defendants' Motion to Dismiss [Dkt. #3] is GRANTED.

              ORDERED that plaintiffs' Complaint [#1] is DISMISSED.

              SO ORDERED.

                                                        (}
                                                         ~~~
                                                        RICHARD . L ON
                                                        United States District Judge